      Case 1:17-cv-02726-JFK-OTW Document 151 Filed 11/16/18 Page 1 of 2



                                                                                                                   787 Seventh Avenue
                                                                                                                   New York, NY 10019-6099
                                                                                                                   Tel: 212 728 8000
                                                                                                                   Fax: 212 728 8111




November 16, 2018

Honorable John F. Keenan
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, New York 10007

Re:     BSG Resources (Guinea) Limited, et al. v. George Soros, et al., No. 1:17-cv-02726 (JFK)

Dear Judge Keenan:

We represent Defendants in the above-referenced action. On November 29, 2017, the Court
stayed this action pending the outcome of an arbitration proceeding between Plaintiffs and the
African nation of Guinea (the “Arbitration”). (Dkt. No. 136, at 1-2, 12.) We write to provide the
Court with an update on the status of the Arbitration in advance of the status conference set for
November 19, 2018. The status of the Arbitration weighs in favor of a continuation of the stay
until the Arbitration is resolved.

All argument and evidence in the Arbitration have been fully submitted to the tribunal. All that
remains is for the tribunal to issue an award. In a letter to the Court dated June 15, 2018,
Defendants reported that the Arbitration was “rapidly nearing completion” because the parties
would be completing post-hearing briefing in early July and submitting statements of cost in
September. (Dkt. No. 148 (Defendants’ Letter to the Court, dated June 15, 2018), at 1.) That is
exactly what happened: the parties completed post-hearing briefing on July 9, 2018, and
submitted their statements of costs on September 14, 2018. The parties then completed
supplemental cost submissions on October 15, 2018.1 Thus, all that remains is the issuance of an
award by the tribunal, which has stated that it would “endeavor to be diligent and render an
award as soon as possible” after post-hearing submissions. (Ex. 1 (Arbitration Hearing Tr.,
March 27, 2018), at 246:2-14.) The Court’s finding in connection with the motion to stay that
“there is no indication that . . . the Arbitration will not proceed in a reasonable time” has borne
out (Dkt. No. 136 (Order, dated Nov. 29, 2017), at 13), while Plaintiffs’ warning that the



1
 See BSG Resources Limited (in administration), BSG Resources (Guinea) Limited and BSG Resources (Guinea)
SÀRL v. Republic of Guinea (ICSID Case No. ARB/14/22), Case Details,
https://icsid.worldbank.org/en/Pages/cases/casedetail.aspx?CaseNo=ARB/14/22 (last visited Nov. 16, 2018).
          NE W Y O R K   WASHINGTON   HOUSTON        PARIS   LONDON      FRANKFURT      BR U S S E L S   MILAN   ROME
                                 in alliance with Dickson Minto W.S., London and Edinburgh
      Case 1:17-cv-02726-JFK-OTW Document 151 Filed 11/16/18 Page 2 of 2
November 16, 2018
Honorable John F. Keenan
Page 2

Arbitration “is going to take several years more” to finish has proven incorrect. (Dkt. No. 128
(Hearing Tr., Nov. 7, 2017), at 33:14-16.)

When the Court issued the stay, it reasoned that “the determination of key issues in the
Arbitration . . . will have some bearing on all of Plaintiffs’ claims in this action,” such that
“judicial economy weighs in favor of a stay to allow for resolution of these underlying issues and
to avoid inconsistent results.” (Dkt. No. 136 (Order, dated Nov. 29, 2017), at 11-12.) With the
finish line of the Arbitration in sight, it remains the case that judicial economy weighs in favor of
the continuation of the stay until the Arbitration is resolved. (See Dkt. No. 149 (Order, dated
June 18, 2018), at 2.) Accordingly, the stay should remain in place pending the outcome of the
Arbitration.

Respectfully submitted,

s/ Benjamin P. McCallen

Benjamin P. McCallen

cc:    Louis M. Solomon (via ECF)




                                                -2-
